Case 1:21-cv-00365-JPH-TAB Document 41 Filed 05/10/21 Page 1 of 3 PageID #: 226




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 DEBORAH WALTON,                              )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )   No. 1:21-cv-00365-JPH-TAB
                                              )
 BMO HARRIS BANK N.A.,                        )
 EQUIFAX INC.,                                )
 EXPERIAN,                                    )
 TRANS UNION,                                 )
                                              )
                          Defendants.         )

                                        ORDER

       Plaintiff, Deborah Walton, brought this action on February 17, 2021.

 Dkt. 1. In March 2021, she moved for clerk's entry of default against

 Defendants TransUnion and Experian and for judgment on the pleadings

 against Defendants Equifax and TransUnion. Dkt. 6; dkt. 7; dkt. 12; dkt. 13.

 On April 14, 2021, Defendant BMO Harris Bank filed a motion to dismiss the

 complaint against it under Federal Rule of Civil Procedure 12(b)(6).

       In response to BMO Harris Bank's motion to dismiss, Ms. Walton moved

 for leave to file an amended complaint. Dkt. 31. BMO Harris Bank opposes

 the motion, arguing that the amendment would be futile. Dkt. 37. However,

 Ms. Walton moved to amend her complaint within 21 days after the service of

 the motion to dismiss. See dkt. 26; dkt. 31. She therefore may amend her

 complaint "as a matter of course" without the Court's leave. Fed. R. Civ. P.

 15(a)(1). That "right to file an amended complaint" is "absolute" and "the

 amended pleading should [be] filed." Johnson v. Dossey, 515 F.3d 778, 780
                                          1
Case 1:21-cv-00365-JPH-TAB Document 41 Filed 05/10/21 Page 2 of 3 PageID #: 227




 (7th Cir. 2008). 1 Ms. Walton's amended complaint, dkt. 31-1, is therefore the

 operative complaint. See id. ("When an amended complaint is filed, the prior

 pleading is withdrawn and the amended pleading is controlling.").

       Ms. Walton is responsible for proper service of the amended complaint.

 See Fed. R. Civ. P. 4; Fed. R. Civ. P. 5(a)(1)(B). Because Defendants have 14

 days after service to respond, Fed. R. Civ. P. 15(a)(3), Ms. Walton's motions for

 clerks' entry of default are DENIED without prejudice as moot, see Blair v.

 Green Square Co. LLC, No. 1:20-cv-888-JMS-MPB, 2020 WL 6827247 at *5

 (Nov. 20, 2020). Dkt. [6]; dkt. [7]. Similarly, because the previous complaint is

 withdrawn, the pending motions for judgment on the pleadings, dkt. [12]; dkt.

 [13], and motion to dismiss, dkt. [26], are DENIED without prejudice as

 moot. See Johnson, 515 F.3d at 780.

       The Clerk shall docket Ms. Walton's amended complaint and its

 exhibits, dkt. 31-1; dkt. 31-2, as a separate docket entry.

 SO ORDERED.




 1 Johnson recognized "one exception" when "it is clear that the proposed amended
 complaint is deficient and would not survive a motion to dismiss." 515 F.3d at 780.
 BMO Harris Bank argues that's the case here, dkt. 37, but the Court declines to strike
 the amended complaint because the other defendants have not made the same
 argument and BMO Harris Bank will not be prejudiced because it can refile its motion
 to dismiss, cf. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 520 (7th
 Cir. 2015) ("[A]pplying the liberal standard for amending pleadings, especially in the
 early stages of a lawsuit, is the best way to ensure that cases will be decided justly
 and on their merits.").
                                            2
Case 1:21-cv-00365-JPH-TAB Document 41 Filed 05/10/21 Page 3 of 3 PageID #: 228



Date: 5/10/2021




 Distribution:

 DEBORAH WALTON
 P.O. Box 598
 Westfield, IN 46074

 Jacob V. Bradley
 QUARLES & BRADY LLP (Indianapolis)
 jacob.bradley@quarles.com

 Lucy Renee Dollens
 QUARLES & BRADY LLP (Indianapolis)
 lucy.dollens@quarles.com

 Alexandra Robinson French
 BARNES & THORNBURG LLP
 arobinson@btlaw.com

 Robert Fitzpatrick Hart
 JONES DAY (Chicago)
 rhart@jonesday.com

 Andrew M. Lehmann
 SCHUCKIT & ASSOCIATES P.C.
 alehmann@schuckitlaw.com

 Evan Rutter
 SCHUCKIT & ASSOCIATES P.C.
 erutter@schuckitlaw.com




                                      3
